
	

113 S628 IS: Servicemember Mental Health Review Act
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 628
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Tester (for himself,
			 Mr. Baucus, Mr.
			 Begich, and Ms. Klobuchar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to extend the
		  duration of the Physical Disability Board of Review and to the expand the
		  authority of such Board to review of the separation of members of the Armed
		  Forces on the basis of a mental condition not amounting to disability,
		  including separation on the basis of a personality or adjustment
		  disorder.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemember Mental Health Review
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Since September 11, 2001, approximately
			 30,000 veterans have been separated from the Armed Forces on the basis of a
			 personality disorder or adjustment disorder.
			(2)Nearly all veterans who are separated on
			 the basis of a personality or adjustment disorder are prohibited from accessing
			 service-connected disability compensation, disability severance pay, and
			 disability retirement pay.
			(3)Many veterans who are separated on the
			 basis of a personality or adjustment disorder are unable to find employment
			 because of the personality disorder or adjustment
			 disorder label on their Certificate of Release or Discharge from Active
			 Duty.
			(4)The Government Accountability Office has
			 found that the regulatory compliance of the Department of Defense in separating
			 members of the Armed Forces on the basis of a personality or adjustment
			 disorder was as low as 40 percent between 2001 and 2007.
			(5)Expansion of the authority of the Physical
			 Disability Board of Review to include review of the separation of members of
			 the Armed Forces on the basis of a mental condition not amounting to
			 disability, including separation on the basis of a personality or adjustment
			 disorder, is warranted in order to ensure that any veteran wrongly separated on
			 such basis will have the ability to access disability benefits and employment
			 opportunities available to veterans.
			3.Review by
			 Physical Disability Board of Review of military separation on basis of a mental
			 condition not amounting to disability
			(a)Members entitled
			 to review by Physical Disability Board of ReviewSection 1554a of
			 title 10, United States Code, is amended—
				(1)in subsection
			 (a)(1), by striking disability determinations of covered individuals by
			 Physical Evaluation Boards and inserting disability and
			 separation determinations regarding certain members and former members of the
			 armed forces described in subsection (b); and
				(2)by striking
			 subsection (b) and inserting the following new subsection:
					
						(b)Covered
				individualsFor purposes of
				this section, covered individuals are members and former members of the armed
				forces who—
							(1)during the period beginning on September
				11, 2001, and ending on December 31, 2014, are separated from the armed forces
				due to unfitness for duty because of a medical condition with a disability
				rating of 20 percent disabled or less and are found to be not eligible for
				retirement; or
							(2)before December 31, 2014, are separated
				from the armed forces due of unfitness for duty because of a mental condition
				not amounting to disability, including separation on the basis of a personality
				disorder or adjustment
				disorder.
							.
				(b)Nature and scope
			 of reviewSuch section is further amended—
				(1)by redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;
			 and
				(2)by inserting after
			 subsection (c) the following new subsection (d):
					
						(d)Review of
				separations due to unfitness for duty because of a mental condition not
				amounting to disability(1)Upon the request of a covered individual
				described in paragraph (2) of subsection (b), or a surviving spouse, next of
				kin, or legal representative of a covered individual described in such
				paragraph, the Physical Disability Board of Review shall review the findings
				and decisions of the Physical Evaluation Board with respect to such covered
				individual. In addition, the Physical Disability Board of Review may review,
				upon its own motion, the findings and decisions of the Physical Evaluation
				Board with respect to a covered individual described in such paragraph.
							(2)Whenever a review is conducted under
				paragraph (1), the members of the Physical Disability Board of Review shall
				include at least one licensed psychologist and one licensed psychiatrist who
				has not had any fiduciary responsibility to the Department of Defense since
				December 31, 2001.
							(3)In conducting the review under paragraph
				(1), the Physical Disability Board of Review shall consider—
								(A)the findings of the psychologist or
				psychiatrist of the Department of Defense who diagnosed the mental
				condition;
								(B)the findings and decisions of the
				separation authority with respect to the covered individual; and
								(C)whether the separation authority
				correctly followed the process for separation as set forth in law, including
				Department of Defense regulations, directives, and policies.
								(4)The review by the Physical Disability Board
				of Review under paragraph (1) shall be based on the records of the Department
				of Defense and the Department of Veterans Affairs and such other evidence as
				may be presented to the Board. The Board shall consider any and all evidence to
				be considered, including private mental health records submitted by the covered
				individual in support of the claim.
							(5)If the Physical Disability Board of Review
				proposes, upon its own motion, to conduct a review under paragraph (1) with
				respect to a covered individual, the Board shall notify the covered individual,
				or a surviving spouse, next of kin, or legal representative of the covered
				individual, of the proposed review and obtain the consent of the covered
				individual or a surviving spouse, next of kin, or legal representative of the
				covered individual before proceeding with the review.
							(6)After the Physical Disability Board of
				Review has completed the review under this subsection with respect to the
				separation of a covered individual, the Board shall provide the claimant with a
				statement of reasons concerning the Board’s decision. The covered individual
				has the right to raise with the Board a motion for reconsideration if—
								(A)new evidence can be presented that
				would address the issues raised in the Board’s statement of reasons; or
								(B)the Board has made a plain error in making
				its
				recommendation.
								.
				(c)Correction of
			 military recordsSubsection
			 (f) of such section, as redesignated by subsection (b)(1), is amended to read
			 as follows:
				
					(f)Correction of
				military records(1)The Secretary of the military department
				concerned shall correct the military records of a covered individual in
				accordance with the recommendation made by the Physical Disability Board of
				Review under subsection (e) unless the Secretary determines that the Board has
				made a clearly erroneous recommendation. Any such correction shall be made
				effective as of the date of the separation of the covered individual.
						(2)In the case of a covered individual
				previously separated with a lump-sum or other payment of back pay and
				allowances at separation, the amount of pay or other monetary benefits to which
				such individual would be entitled based on the individual’s military record as
				corrected shall be adjusted to take into account receipt of such lump-sum or
				other payment in such manner as the Secretary of the military department
				concerned considers appropriate.
						(3)If the Physical Disability Board of Review
				makes a recommendation not to correct the military records of a covered
				individual, the action taken on the report of the Physical Evaluation Board to
				which such recommendation relates shall be treated as final as of the date of
				such
				action.
						.
			(d)Conforming
			 amendmentsSuch section is further amended—
				(1)in subsection
			 (c)—
					(A)by inserting after
			 Review the following:
			 of separations due to
			 unfitness for duty because of medical condition with a low disability
			 rating; and
					(B)in paragraph
			 (1)—
						(i)by
			 inserting described in paragraph (1) of subsection (b) after
			 a covered individual the first place it appears;
						(ii)by inserting described in such
			 paragraph after a covered individual the second place it
			 appears; and
						(iii)by
			 striking the second sentence and inserting the following new sentence:
			 In addition, the Physical Disability Board of Review may review, upon
			 its own motion, the findings and decisions of the Physical Evaluation Board
			 with respect to a covered individual described in such paragraph.;
			 and
						(2)in subsection (e),
			 as redesignated by subsection (b)(1), by striking under subsection
			 (c) and inserting conducted under subsection (c) or
			 (d).
				(e)Notification of
			 new availability of review
				(1)Notification
			 requirementIn the case of
			 individuals described in subsection (b)(2) of section 1554a of title 10, United
			 States Code, as amended by subsection (a), who have been separated from the
			 Armed Forces during the period beginning on September 11, 2001, and ending on
			 the date of the enactment of this Act or who are separated after that date, the
			 Secretary of Defense shall ensure, to the greatest extent practicable, that
			 such individuals receive oral and written notification of their right to a
			 review of their separation from the Armed Forces under such section
			 1554a.
				(2)ComplianceThe Secretary of the military department
			 with jurisdiction over the Armed Force in which the individual served
			 immediately before separation shall be responsible for providing to the
			 individual the notification required by paragraph (1). The Secretary of Defense
			 shall monitor compliance with this notification requirement and promptly notify
			 Congress of any failures to comply.
				(3)Legal
			 counselThe notification
			 required by paragraph (1) shall—
					(A)inform the individual of the right to
			 obtain legal or non-legal counsel to represent the individual before the
			 Physical Disability Board of Review; and
					(B)include a list of
			 organizations that may provide such counsel at no cost to the
			 individual.
					(f)Clerical
			 amendments
				(1)Section
			 headingThe heading of such
			 section is amended to read as follows:
					
						1554a.Physical
				Disability Board of Review: review of separations with disability rating of 20
				percent or less and separations on basis of mental condition not amounting to
				disability
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 79 of
			 such title is amended by striking the item relating to section 1554a and
			 inserting the following new item:
					
						
							1554a. Physical Disability Board of
				Review: review of separations with disability rating of 20 percent or less and
				separations on basis of mental condition not amounting to
				disability.
						
						.
				
